DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 H. GREGORY 1, INC. d/b/a HGREG.COM and/or d/b/a GREG.COM,
                           Appellant,

                                      v.

                               DAVID COOK,
                                 Appellee.

                               No. 4D17-929

                              [ July 26, 2017 ]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia Wood, Judge; L.T. Case
No. 16-12008.

    Mark Atlas and Ryan Mosher of Litchfield Cavo, LLP, Fort Lauderdale,
for appellant.

   No brief filed on behalf of appellee.

MAY, J.

    The defendant appeals an order denying its motion to transfer venue.
It argues the sales order agreement contained a mandatory venue clause,
requiring the action against it to be brought in Miami-Dade County. We
agree and reverse and remand.

    The buyer of a used car sued the dealer for violation of the Florida
Unfair and Deceptive Trade Practices Act, alleging the dealer in Broward
County improperly charged a service fee without the required disclosure.
The dealer moved to stay proceedings and compel arbitration, and
separately moved to stay proceedings. The trial court denied the motion
to stay. The dealer then moved for reconsideration, or in the alternative,
to transfer venue. The dealer relied on the following provision of the sales
order agreement:

      Dealer and Purchaser hereby mutually agree that for any
      controversy, claim, suit, demand, counterclaim, cross claim,
      or third party complaint, arising out of, or relating to this
      Order of the parties’ relationship, including but not limited to
      Purchaser’s efforts to purchase a vehicle (including obtaining
      financing for same) and to trade in a vehicle (whether
      statutory or otherwise and irrespective of whether the
      Necessary Approvals were obtained):

      ....

      (b) Venue shall lie exclusively in Miami-Dade County,
      Florida[.]

The trial court denied the motion for reconsideration or in the alternative
motion for transfer of venue without explanation. The dealer now appeals.

  We have de novo review. R.S.B. Ventures, Inc. v. Berlowitz, 201 So. 3d
719, 720 (Fla. 4th DCA 2016) (citing Am. Boxing & Athletic Ass’n v. Young,
911 So. 2d 862, 864 (Fla. 2d DCA 2005)).

   The venue clause in the sales order agreement employs the terms
“exclusive” and “shall.” It is mandatory in nature by the use of its terms.
Such a provision “must be honored by the trial court in the absence of a
showing that the clause is unreasonable or unjust.” Michaluk v. Credorax
(USA), Inc., 164 So. 3d 719, 722-23 (Fla. 3d DCA 2015).                Mere
inconvenience or additional expense to an objecting party is not sufficient
to warrant rejection of a mandatory venue clause. Farmers Grp., Inc. v.
Madio & Co., 869 So. 2d 581, 582-83 (Fla. 4th DCA 2004).

   The dealer argues the complaint fails to allege proper venue in Broward
County. The only exhibit attached to the complaint was the executed retail
sales order that provided the dealer’s address in Doral, Florida. That
location is in Miami-Dade County. It also contained the language quoted
above. The dealer points out that the buyer neither filed a motion or other
documentation in opposition to the dealer’s motion to transfer venue nor
argued against the motion.

   With nothing to show that the mandatory venue clause was
unreasonable or unjust, and no apparent opposition to the motion to
transfer, the trial court erred in denying the motion. We therefore reverse
and remand the case to be transferred to Miami-Dade County, Florida.

   Reversed and Remanded.

TAYLOR and FORST, JJ., concur.

                           *         *        *

                                    2
Not final until disposition of timely filed motion for rehearing.




                               3